Citation Nr: 0024439	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed in 
the alternative as a disability due to undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, claimed in the alternative as 
a disability due to undiagnosed illness manifested by neck 
and shoulder pain.

3.  Entitlement to service connection for elbow pain, claimed 
in the alternative as a disability due to undiagnosed 
illness.

4.  Entitlement to service connection for diabetes mellitus, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by numbness and weakness in the arms and 
legs.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed in the alternative as a 
disability due to undiagnosed illness manifested by 
respiration problems.

6.  Entitlement to service connection for tinnitus, claimed 
in the alternative as a disability due to undiagnosed 
illness.

7.  Entitlement to service connection for vertigo, claimed in 
the alternative as a disability due to undiagnosed illness 
manifested by dizziness.

8.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969 and from October 1990 to May 1991.  

This case arises before the Board of Veterans' Appeals (the 
Board) from a March 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.

In September 2000, the veteran stated that he was now 
represented by Disabled American Veterans.  However, he has 
not filed a motion for a request for change in representation 
as required under applicable regulations.  See 38 C.F.R. 
§ 20.1304(a), (b) (1999).


FINDINGS OF FACT

1.  The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, received at the RO on July 6, 1998, did not discuss 
any errors of fact or law regarding the denial of service 
connection for vertigo/dizziness.  He expressed disagreement 
with the RO's denial of the other claims at issue herein.

2.  On September 5, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wanted to terminate his appeal.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
entitlement to service connection for vertigo, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by dizziness, was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant of the claims of entitlement to service 
connection for fatigue, claimed in the alternative as a 
disability due to undiagnosed illness; degenerative joint 
disease of the cervical spine, claimed in the alternative as 
a disability due to undiagnosed illness manifested by neck 
and shoulder pain; elbow pain, claimed in the alternative as 
a disability due to undiagnosed illness; diabetes mellitus, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by numbness and weakness in the arms and 
legs; COPD, claimed in the alternative as a disability due to 
undiagnosed illness manifested by respiration problems; 
tinnitus, claimed in the alternative as a disability due to 
undiagnosed illness; and a skin disorder of the feet have 
been met.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 20.201, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In a March 1998 rating decision, the RO denied entitlement to 
service connection for fatigue, claimed in the alternative as 
a disability due to undiagnosed illness; degenerative joint 
disease of the cervical spine, claimed in the alternative as 
a disability due to undiagnosed illness manifested by neck 
and shoulder pain; elbow pain, claimed in the alternative as 
a disability due to undiagnosed illness; diabetes mellitus, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by numbness and weakness in the arms and 
legs; COPD, claimed in the alternative as a disability due to 
undiagnosed illness manifested by respiration problems; 
tinnitus, claimed in the alternative as a disability due to 
undiagnosed illness; vertigo, claimed in the alternative as a 
disability due to undiagnosed illness manifested by 
dizziness; and a skin disorder of the feet.

The RO notified the veteran of the March 1998 rating decision 
by a letter dated March 9, 1998, with an attached copy of the 
rating decision.  An NOD addressing the foregoing issues was 
received at the RO on May 11, 1998.  

The RO issued an SOC addressing the foregoing issues on May 
29, 1998.  The RO informed the veteran that to complete his 
appeal, he must file a formal appeal which addresses the 
benefit that he wants, the facts in the SOC with which he 
disagrees, and the errors that he believes were made in 
applying the law.  

A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received at the RO on July 6, 1998.  The veteran expressed 
disagreement with the RO's denial of service connection for 
tinnitus, cervical spine and elbow disorders, diabetes 
mellitus, fatigue, a skin disorder of the feet, and COPD.  
There was no reference to the vertigo/dizziness claim.  A 
written statement from the veteran was received at the RO in 
August 1998.  Likewise, there was no mention of the 
vertigo/dizziness claim.  No additional correspondence 
addressing the vertigo/dizziness claim was received at the RO 
by March 9, 1999. 

The Board wrote to the veteran in July 2000 notifying him of 
its intention to consider issue of the adequacy of the 
substantive appeal regarding the issue of service connection 
for vertigo, claimed in the alternative as a disability due 
to undiagnosed illness manifested by dizziness.  A copy of 
the letter was sent to the veteran's representative.  The 
Board further informed the veteran that he had 60 days within 
which to present written argument or request a hearing to 
present oral argument on the question of adequacy of the 
appeal.  

In a written statement received at the Board on September 5, 
2000, the veteran stated that he wanted to terminate his 
appeal.


II.  Legal analysis

A.  Service connection for vertigo, claimed in the 
alternative as a disability due to undiagnosed illness 
manifested by dizziness

The law provides that ". . . questions as to adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); see 
VAOPGCPREC 9-99 (August 18, 1999).  The initial question that 
must be resolved is whether the Board has jurisdiction to 
consider the foregoing issue. 

In July 2000, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on the issue discussed above was adequate 
and given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(1999).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The veteran was provided notice of the 
Board's intent to consider this issue and an opportunity to 
present argument on this issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

The rating decision of March 1998 denied service connection 
for vertigo, claimed in the alternative as a disability due 
to undiagnosed illness manifested by dizziness.  The veteran 
was properly notified of this decision, and he filed a notice 
of disagreement.  He was thereafter provided a statement of 
the case, in which he was told that his substantive appeal 
should say what benefit he wanted, what facts in the 
statement he disagreed with, and any error he believed was 
made in applying the law.  A VA Form 9 was received on July 
6, 1998.  There was no reference to vertigo/dizziness claim.  
The RO received no correspondence after issuing the SOC that 
indicated any continued disagreement with the denial of the 
foregoing claim between May 29, 1998, and March 9, 1999, 
1999, the date marking the end of the one year period from 
notice of the rating decision. 

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran submitted a VA Form 9 to the RO on July 6, 1998, that 
made no reference to vertigo or dizziness in the section in 
which he was instructed to state why he thought VA decided 
his case incorrectly.  At no place on the form did the 
veteran provide this information.  The veteran did not allege 
any error of law or fact regarding the issue of entitlement 
to service connection for vertigo, claimed in the alternative 
as a disability due to undiagnosed illness manifested by 
dizziness. 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the foregoing issue, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).

As discussed below, if the veteran had filed an adequate 
substantive appeal, his September 2000 statement in writing 
that he wished to terminate his appeal would have been 
sufficient to withdraw any issue currently before the Board.  
However, as an adequate appeal of this issue had not been 
filed, there was not appeal to be withdrawn as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


B.  Service connection for fatigue; degenerative joint 
disease of the cervical spine/ neck and shoulder pain; elbow 
pain; diabetes mellitus/ numbness and weakness in the arms 
and legs; COPD disease/respiration problems; tinnitus; and a 
skin disorder of the feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(a), (b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a notice of disagreement or substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(1999).  

In March 1998, the RO denied service connection for the above 
claims.  The veteran submitted an NOD to the RO concerning 
these claims in May 1998.  An SOC addressing these claims was 
issued in May 1998, and the veteran filed a substantive 
appeal concerning these claims in July 1998.  

In a written statement received at the Board on September 5, 
2000, the veteran stated that he wanted to terminate his 
appeal.  This is sufficient to withdraw the pending issues on 
appeal.  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The veteran having failed to file an adequate substantive 
appeal as to claim of entitlement to service connection for 
vertigo, claimed in the alternative as a disability due to 
undiagnosed illness manifested by dizziness, the claim is 
dismissed.

The veteran having withdrawn his appeal, the claims for 
service connection for fatigue, claimed in the alternative as 
a disability due to undiagnosed illness; degenerative joint 
disease of the cervical spine, claimed in the alternative as 
a disability due to undiagnosed illness manifested by neck 
and shoulder pain; elbow pain, claimed in the alternative as 
a disability due to undiagnosed illness; diabetes mellitus, 
claimed in the alternative as a disability due to undiagnosed 
illness manifested by numbness and weakness in the arms and 
legs; COPD, claimed in the alternative as a disability due to 
undiagnosed illness manifested by respiration problems; 
tinnitus, claimed in the alternative as a disability due to 
undiagnosed illness; and a skin disorder of the feet, are 
dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

